Name: Commission Regulation (EEC) No 3270/89 of 30 October 1989 fixing the minimum selling price for the purposes of the standing invitation to tender issued by Regulation (EEC) No 2406/89
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 317/32 Official Journal of the European Communities 31 . 10. 89 COMMISSION REGULATION (EEC) No 3270/89 of 30 October 1989 fixing the minimum selling price for the purposes of the standing invitation to tender issued by Regulation (EEC) No 2406/89 minimum selling price to be fixed by way of a derogation from Article 5 of Regulation (EEC) No 1836/82 ; Whereas Commission Regulation (EEC) No 2407/89 (9) fixes the minimum selling price for the purposes of the standing invitation to tender issued by Regulation (EEC) No 2406/89 for the period 4 August to 31 October 1 989 ; whereas a minimum selling price should accordingly be fixed for November 1989 for the purposes of that invitation to tender ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 2860/89 (2),- Having regard to Commission Regulation (EEC) No 2406/89 of 3 August 1989 authorizing certain intervention agencies to put up for sale by tender 530 000 tonnes of durum wheat for export in the form of meal (3), as last amended by Regulation (EEC) No 2945/89 (4), and in particular Article 3 thereof, Whereas Article 3 of Council Regulation (EEC) No 1581 /86 of 23 May 1986 laying down general rules for intervention on the market in cereals (s), as last amended by Regulation (EEC) No 195/89 (6), stipulates that when cereals held by intervention agencies are sold, they are to be sold by invitation to tender ; Whereas Commission Regulation (EEC) No 1 836/82 Q, as last amended by Regulation (EEC) No 2418/87 (8), lays down the procedures and the conditions for the disposal of cereals held by intervention agencies ; Whereas Regulation (EEC) No 2406/89 authorizes certain intervention agencies to put up for sale by 30 November 1989 530 000 tonnes of durum wheat for export in the form of meal ; whereas that Regulation provides for a HAS ADOPTED THIS REGULATION : Article 1 The minimum selling price for the purposes of the standing invitation to tender issued under Regulation (EEC) No 2406/89 shall be ECU 239,84 per tonne for Italy and ECU 204,66 per tonne for Spain for November 1989. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities, This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 October 1989 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 274, 23. 9 . 1989, p. 41 . (3) OJ No L 227, 4. 8 . 1989, p. 49. 0 OJ No L 281 , 30. 9. 1989, p. 65 . 0 OJ No L 139, 24. 5. 1986, p. 36. (*) OJ No L 25, 28 . 1 . 1989, p. 22. I7) OJ No L 202, 9: 7. 1982, p. 23 . «) OJ No L 223, 11 . 8 . 1987, p. 5 . 0 OJ No L 227, 4. 8 . 1989, p. 51 .